Thomas Craddock plaint. conta Iohn Balston Defend* in an action of the case for refuseing to pay to the plaint. Seven pound money due unto him for wages for Service done by him in the Ship Adventure whereof sd Balston was mar from London to Boston in New-England the plaint, being Shipped by him. 22th February last or thereabouts and continued the Voyage to this place untill the time of her delivery here as shalbee made appeare. . . . The Iury . . . found for the plaint. Seven pounds in money and costs of Court allowd twenty one Shillings two pence
Execution issued 5. aug° 1679.